IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                          _____________________

                               Nos. 99-50092
                                & 99-50141
                          _____________________


     BOBBY JOE JANES, III,

                                                 Plaintiff-Appellee,

                                    versus

     RICHARD HERNANDEZ, Sheriff of
     Bastrop County, Texas; ET AL.,

                                                 Defendants,

     BASTROP COUNTY,

                                                 Defendant-Appellant.

      _______________________________________________________

               Appeals from the United States District Court for
                        the Western District of Texas

      _______________________________________________________

                            July 7, 2000
Before REAVLEY, SMITH and EMILIO M. GARZA, Circuit Judges.

REAVLEY, Circuit Judge:
      Bobby Joe Janes was injured by another inmate in the Bastrop County jail

and has recovered judgment against the County on a jury verdict that found the

unsafe condition of the jail to be due to the Sheriff’s policy and deliberate

indifference. The County complains on appeal of the lack of evidence that the

County policymaker, the Sheriff, knew of the unsafe condition and also objects to

the amount of the attorney fee award. We affirm.

                                COUNTY LIABILITY

      Janes was arrested because of traffic offenses and was confined with more

than eight other inmates, some of them felons who had histories of violence. Janes

was threatened with death, awakened in his bunk as he was being bound, kicked in

the head and had his face injured when smashed into the wall. Despite the

continuous fighting and abuses within the large cell, and the admitted fact that the

jail officers expected the prisoners to fight and abuse one another during the duty

shifts, the Sheriff maintained a policy of confining together inmates of no propensity

for violence with dangerous people. Whatever their history, no one was denied

access to helpless inmates until the former demonstrated violent behavior in the jail.

His conduct outside of the jail did not matter. The policy was to leave the inmate to

self-defense unless an officer on an hourly round learned of abuse and obtained a

superior’s consent to do more to protect the inmate.

                                           2
         Bastrop County argues that it was not proved that the policymaker knew the

prisoners who injured Janes were a risk of harm to him. That is not necessary.

Janes only needed to prove that the policymaker knew there was a substantial risk

of serious harm to the inmates under his policy or custom of housing all manner of

inmates together. That policy created an unsafe jail and the substantial risk that

inmates would be injured. Fights were the order of the jail, to which the Sheriff was

necessarily deliberately indifferent. That proof satisfies the legal requirement for

county liability. Hare v. City of Corinth, Ms.1

                                         ATTORNEY FEE

         The County argues that the Prison Litigation Reform Act, 42 U.S.C. § 1997e

limited the attorney fee to less than the district court awarded. We agree with the

Eighth and Seventh Circuits which have held that this Act applies to only those suits

filed by prisoners. Doe v. Washington County;2 Kerr v. Puckett.3 Because Janes

was not a prisoner when this complaint was filed, the fee limits of the Act did not

apply.

         AFFIRMED.


         1
             74 F.3d 633, 650 (5th Cir. 1996).
         2
             150 F.3d 920, 924 (8th Cir. 1998).
         3
             138 F.3d 321, 322-23 (7th Cir. 1998).

                                                     3